ORDER
This matter having been opened on the State’s motions, and good cause appearing; it is hereby
ORDERED that the motions for relaxation of the Rules of Court (M-244) and for direct certification (M-245) are granted, and the miscellaneous motion for a remand, appointment of a special master, and other relief (M-246) is granted, in part, as provided below; and it is further
ORDERED that the Court hereby appoints as the Special Master Judge Joseph F. Lisa, J.A.D., who is currently serving on recall as a member of Part D in the Superior Court, Appellate Division; and it is further
*233ORDERED that the matter is remanded to the Special Master who will consider and decide the following question, along with any other questions that the Special Master, in his discretion, deems relevant to the undertaking: “Does the failure to test the simulator solutions with the NIST-traceable digital thermometer before calibrating an Alcotest machine undermine or call into question the scientific reliability of breath tests subsequently performed on the Alcotest machine?”; and it is further
ORDERED that the Special Master shall determine the extent of participation of any person or entity in addition to the State and defendant, Eileen Cassidy, provided that the Court hereby directs that all motions for participation in the remand must be served and filed with the Special Master on or before May 8, 2017; and it is further
ORDERED that the Special Master shall hear testimony, including expert testimony, hear the arguments of the parties, and make findings of fact and conclusions of law; and it is further
ORDERED that the State shall make arrangements to ensure that the Special Master receives transcripts of the remand proceedings conducted pursuant to this Order; and it is further
ORDERED that the Special Master shall complete and submit to the Court a written report of his findings on the question presented expeditiously following the completion of the hearing; and it is further
ORDERED that upon the filing of the Special Master’s written report, the parties and other participants shall have thirty days to serve and file briefs with the Court and ten days thereafter to file any responding briefs, and that no further submissions will be permitted unless requested by the Court; and it is further
ORDERED that upon completion of briefing, the matter shall be set down for oral argument at a date and time to be established by the Clerk of the Court; and it is further
*234ORDERED that jurisdiction is retained.